DETAILED ACTION
Petition
The petition filed 1/21/21 is persuasive and has been treated as a request for reconsideration.  The restriction mailed 8/24/20 is hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-20 were previously pending in the instant application, with claims 1-15 withdrawn from consideration as directed to a non-elected invention.  As noted above, the restriction requirement has since been withdrawn.  Applicant’s amendment filed January 25, 2021, has been entered in full.  Claims 8 and 10 are amended.  No claims are added or cancelled.  Accordingly, claims 1-20 are now pending in the instant application.

Response to Arguments
Applicant argues that the previous double patenting rejection is overcome by the filing of a terminal disclaimer (Remarks filed January 25, 2021, hereinafter Remarks: Page 6).  Examiner agrees.  The previous double patenting rejection is withdrawn.

Applicant requests rejoinder (Remarks: Pages 6-7).  As noted above, the restriction requirement has been withdrawn.

Terminal Disclaimer
Examiner notes the terminal disclaimer filed January 25, 2021, which references U.S. Patent No. 10,133,923.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance.
Claims 1-7 are directed to an IC card that, among other features, includes a first visible layer comprising stone and a second visible layer on a bottom surface of the first visible layer, wherein the first visible layer and the second layer are laminated together, and each of the second layer and the stone of the first visible layer have a same size to define a shape of the IC card.
‘Aibazov’ (US 2005/0216350 A1; previously cited) teaches an IC card that includes stone (e.g. [0021], Figure 2, stones 7-9 are included in card made of wood).  However, the stone is smaller than the shape of the card (Figure 2), rather than being the same size as a second layer to define a shape of the card as required by the claimed invention.
(e.g. Figures 1-4).
‘Li’ (CN 101882232 A; previously cited) teaches forming an IC card by inserting an antenna/circuit module into a hole in a substrate (e.g. Figure 1, Page 7/10 of translation).  The substrate may be made of stone (e.g. Page 7/10 of translation).  However, Li does not teach any additional second layer and there is not sufficient evidence to show it would have been obvious to one of ordinary skill in the art to modify the IC card of Li with these features in a manner that would result in the claimed invention.
In summary, none of the cited prior art discloses, teaches, suggests or otherwise renders obvious an IC card with a first layer including stone and a second layer, each of which having a same size to define a shape of the IC card, in combination with the other elements recited in the claims.

Claims 16-20 are directed to an IC card that includes, among other elements “a visible first layer comprising a nonmetallic natural material having a physical structure comprising a unique visual pattern” and a third layer, where “the third layer comprises a photograph of a portion of the unique visual pattern, and the photograph comprises a physical area that is smaller than the portion of the unique visual pattern”.  Claims 8-15 are directed to a method of authenticating an IC card with features substantially the same as those of claim 16.  All of these claims are allowable for substantially the same reasons.
(e.g. [0043]-[0044]).  Ito teaches printing a photograph of the unique visual pattern on a surface of an object ([0127], “first characteristic information” may be printed on the surface of article 12; [0128], “first characteristic information” may be a picture of the unique visual pattern).  Ito does not teach that this photograph is shrunken such that it comprises a physical area that is smaller than the portion of the unique visual pattern it depicts.  Instead, all of the pattern photographs of Ito are enlarged such that each photograph comprises a physical area that is larger than the portion of the unique visual pattern it depicts (Figures 1-10).
‘Akesson’ (US 2011/0168781 A1; previously cited) is an example of prior art that teaches printing photographs on an IC card (e.g. Figure 1, various printed graphics), but these photographs are not images of a unique visual pattern as required by the claimed invention.
In summary, none of the cited prior art discloses, teaches, suggests, or otherwise renders obvious an IC card with a visible first layer comprising a nonmetallic natural material having a physical structure comprising a unique visual pattern and a third layer, where the third layer comprises a photograph of a portion of the unique visual pattern, and the photograph comprises a physical area that is smaller than the portion of the unique visual pattern, in combination with the other elements recited in the claimed invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GEOFFREY E SUMMERS/Examiner, Art Unit 2669